DETAILED ACTION
Continued Examination under 37 CFR 1.114
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 01, 2021 has been entered.
Claims 1, 8- 9, 11, 18, 20, 21 and 23 are amended. Claims 5-6, 15, and 16 are canceled. Now claims 1-4, 7-14 and 17-24 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Applicant Arguments
3.	Applicant has requested that DP rejection rendered “be held in abeyance until the acknowledgement of allowable subject matter.” Therefore, the DP rejection of the claims are maintained.
4.	Applicant arguments regarding the 35 USC 112 rejection as stated in the AF action are persuasive in view of applicant’s amendment. Therefore, the rejection of the claims under 35 USC 112 rejection is withdrawn.
5.	Applicant arguments with respect to independent claims are moot in view of new ground of rejection rendered since it is based on newly added limitations of the claims. However, the inclusion of newly added limitation into independent claim has changed the scope of dependent claims 21 and 23, and therefore applicant arguments are persuasive in light of claims 21 and 23 limitation. Therefore, the rejection of claims 21 and 23 under 35 U.S.C 103 are withdrawn.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
Parent Patent No. 10,412,110
7.	Claims 1-4, 7-14 and 17-24 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,412,110 (common inventive entity and assignee). Although the conflicting claims are not identical, they are not patentably distinct from each other because both instant application and the patent deal with a computer-implemented method for receiving, generating, determining, or facilitating access to a resource based on a validation of a security token and authentication of policy enforcement and, it is clear that all the elements of the instant application claims 1-4, 7-14 and 17-24 are to be found in parent patent claims 1-20.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific. Thus, the invention of claims 1-20 of the patent, are in effect a “species” of the “generic” invention of the instant application claims 1-4, 7-14 and 17-24.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.  Since application claims 1-4, 7-14 and 17-24 are anticipated by claims 1-20 of the patents, they are not patentably distinct and non-provisional obviousness-type double patenting because the conflicting claims have been patented.
Dependent claims 2-4, 7-10, 12-14, and 17-24 of the instant applications are anticipated by claims 2-9, 11-17 and 18-19 of the patent.
Please note the listing above is not intended to be exhaustive and is provided as exemplary.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1, 3-4, 7-11, 13-14, 17-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Perry Pack U.S. 2017/0344484 hereinafter “Pack” Filed May. 31, 2016 in view of Sohm et al. US 2006/0259695 hereinafter “Sohm” Published Nov. 16, 2006, and further in view of Field et al. U.S. 2013/0041972 hereinafter “Field”.

Regarding claim 1, Pack teaches: A system (Pack discloses system 1100 in FIG. 11) comprising:
at least one processor (Pack; see FIG. 11, item 1136): and
a memory, the at least one processor and the memory configured to (Pack; FIG. 11, item 1138 and 1136 using operating system 1128 (configured to)): 
identify, based at least on user profile information, a plurality of data segments including parameters of a computer environment (Pack, see FIG. 4, items 462-476 where user preferences (priorities), user life info are based on profile info of 464 which makes user identity 465, then see para. [0050]; para. [0121] relating to FIG.11 disclose how plurality of metadata (data segments) and parameters of different tenants (users) of multitenant environment is implemented); 
identify, for each data segment of the plurality of data segments, a corresponding priority level (Pack, see FIG. 4, items 462-476 where user preferences (priorities), then see para. [0050]; para. [0121] relating to FIG.11 disclose how plurality of metadata (data segments); para. [0122] disclose how ;
generate a data block to comprise each data segment of the plurality of data segments and the corresponding priority [level] of each data segment of the plurality of data segments (Pack, para. [0121-0122] disclose metadata (data segments) based on indexing and uniqueness of a tenants (respective priority levels)); and
transmit the data block to a computing device for processing according to corresponding priority [levels], wherein a first data segment having a first priority level is identified for storing in a first cache layer having a first data access rate (Pack, see FIG.1-2 and para. [0010, 0036. 0125, 0030 and 0123 and all that in relationship with para. [0121-0122] of FIG.11]).
Pack does not explicitly disclose a second data segment having a second priority level greater than the first priority level is identified for storing in a second cache layer having a second data access rate higher than the first data access rate.
However Sohm disclose a second data segment having a second priority level greater than the first priority level is identified for storing in a second cache layer having a second data access rate higher than the first data access rate (Sohm, see FIG. 2 and para. [0024]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pack with the teaching of Sohm because the use of Sohm’s idea (Sohm, see abstract) could provide Pack (Pack, see abstract) the ability to perform faster data access from sub-blocks of data, “The DSP 112 comprises multiple memory caches which store information frequently accessed from the storage 114, thereby increasing the execution speed of the software application 130 … The LID cache 202 and the LIP cache 204 preferably are accessed faster than the L2 cache 206, which preferably is accessed faster by the core 200 than the storage 114” (Sohm, para. [0024]).
 the Priority is  done based on different levels (that is data segments and transmission based on priority levels).
However Field disclose priority levels and storage of data segments based on that (Field, see FIG. 3a-b and para. [0028-0031] where based on priority level attached to each cache layer data request and transmission takes place, for example the top priority level may be limited to on-demand contents, etc.).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pack in view of Sohm with the teaching of Field because the use of Field’s idea (Field, see abstract; [0005]) could provide Pack (Pack, see abstract) in view of Shom (Shom, see abstract) the ability to give priority level for content storage and transmission based on different routing attached to the priority level given to speed up the content storage and delivery system (Field, para. [0028-0031]).

Regarding claim 3, the combination of Pack and Sohm disclose all the limitations of claim 1. Further Sohm teaches transmit to the computing device, data updates associated with data segments identifiable based on the user profile information and associated with the second priority level (Sohm, see para. [0027]),
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pack with the teaching of Sohm because the use of Sohm’s idea (Sohm, see abstract) could provide Pack (Pack, see abstract) the ability to perform faster data access from sub-blocks of data, and also update caches “The DSP 112 comprises multiple memory caches which store information frequently accessed from the storage 114, thereby increasing the execution speed of the software application 130 … The LID cache 202 and the LIP cache 204 preferably are accessed faster 

Regarding claim 4, the combination of Pack and Sohm disclose all the limitations of claim 3. Further Sohm teaches receive, from the computing device, an indication of a user navigation action associated with display of data associated with the second priority level; and
transmit, to the computing device, the data updates associated with the second priority level responsive to the indication (Sohm, see para. [0054-0055] where in para. [0055] discloses user desire to see only dirty (updated data) lines in caches).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pack with the teaching of Sohm because the use of Sohm’s idea (Sohm, see abstract) could provide Pack (Pack, see abstract) the ability to perform faster data access from sub-blocks of data, and also update caches “The DSP 112 comprises multiple memory caches which store information frequently accessed from the storage 114, thereby increasing the execution speed of the software application 130 … The LID cache 202 and the LIP cache 204 preferably are accessed faster than the L2 cache 206, which preferably is accessed faster by the core 200 than the storage 114” (Sohm, para. [0024 and 0027]).

Regarding claim 7, the combination of Pack and Sohm disclose all the limitations of claim 1. Further Pack teaches: wherein the at least one processor and the memory are further configured to: receive the user profile information from the computing device, the user profile information identified by the computing device based on user login credentials (Pack, see FIG. 3-4 and para. [0037 and 0102]).

Regarding claim 8, the combination of Pack and Sohm disclose all the limitations of claim 1. Further Pack teaches: wherein the user profile information includes at least one of a user identifier (ID), user access level, user location information, or functional mode associated with a user of a client application running on the computing device (Pack, see FIG. 3-4 and para. [0066]).

Regarding claim 9, the combination of Pack and Sohm disclose all the limitations of claim 1. Further Sohm teaches: wherein the plurality of data segments is for display on a display device associated with the computing device according to a visual mode of a plurality modes (Sohm, see FIG. 6-9 and see para. [0076]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pack with the teaching of Sohm because the use of Sohm’s idea (Sohm, see abstract) could provide Pack (Pack, see abstract) the ability to perform faster data access from sub-blocks of data, and also update caches “The DSP 112 comprises multiple memory caches which store information frequently accessed from the storage 114, thereby increasing the execution speed of the software application 130 … The LID cache 202 and the LIP cache 204 preferably are accessed faster than the L2 cache 206, which preferably is accessed faster by the core 200 than the storage 114” (Sohm, para. [0024 and 0027]).

Regarding claim 10, the combination of Pack and Sohm disclose all the limitations of claim 9. Further Pack teaches: wherein the plurality of visual modes includes at least one of a grid visual mode, nodes visual mode, sphere visual mode, or chord visual mode (Pack, see FIG. 3-4 and para. [0031 and 0050]).

Regarding claim 11, this claim defines a method claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 1.

Regarding claim 13, this claim defines a method claim that corresponds to system claim 3 and does not define beyond limitations of claim 3. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 3.

Regarding claim 14, this claim defines a method claim that corresponds to system claim 4 and does not define beyond limitations of claim 4. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 4.

Regarding claim 17, this claim defines a method claim that corresponds to system claim 7 and does not define beyond limitations of claim 7. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 7.

Regarding claim 18, this claim defines a method claim that corresponds to system claim 8 and does not define beyond limitations of claim 8. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 8.

Regarding claim 19, this claim defines a method claim that corresponds to system claims 9 and 10 and does not define beyond limitations of claims 9 and 10. Therefore, claim 19 is rejected with the same rational as in the rejection of claims 9 and 10.

Regarding claim 20, this claim defines a computer readable medium claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 1. Furthermore, Pack in para. [0125] discloses computer readable storage medium where the storage medium executes instructions from a processor.

Regarding claim 22 and 24, the system of claims 1 and 11, wherein the at least one processor and the memory are configured to maintain a set of data pointers pointing to the plurality of data segments (Pack, see FIG. 4, items 462-476 where user preferences (priorities), then see para. [0050]; para. [0121] relating to FIG.11 disclose how plurality of metadata (data segments); para. [0122] disclose how such preferences of a user can be indexed, or its uniqueness be recognized (priority levels and indexing (pointers)).

Examiner note:
13.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Allowable Subject Matter
14. 	Dependent Claims 2, 12, 21 and 23 are objected as allowable subject matter if it incorporate the base claim it depends on and all intervening claims, and further if they overcome the DP rejection rendered above. The reason for allowance will be furnished upon allowance of the application.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Jackson et al.  US 2002/0152305 discloses management of resources in a network environment based on dynamic management for storage and delivery of the contents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571)272-9884.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437